DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant’s amendment dated May 16, 2022 has overcome each and every objection to the drawings, therefore the drawing objection set forth in the Office Action dated February 15, 2022 is withdrawn. The applicant’s amendment has also overcome each and every rejection under 35 USC 112(b) therefore the rejections set forth in the Office Action dated February 15, 2022 are withdrawn. 
Response to Arguments
Applicant’s arguments, filed May 16, 2022, with respect to the rejection(s) of claim(s) 1, 10, and 16 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwasaki et al. (US 20110234028 A1, hereinafter “Iwasaki”) in view of Hanumalagutti et al. (US 20170271954 A1, hereinafter “Hanumalagutti”) and Bremner (US 20210249929 A1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Hanumalagutti and Bremner. 
Regarding claim 1, Iwasaki teaches an electric motor cooling system comprising: 
a stator (Fig. 12, 100) of an electric motor (“In FIG. 1, reference numeral 100 denotes a stator of the rotary electromotor”, [0048]) with a first end winding (Fig. 12, 101) (“Around the stator 100 is wound a stator winding 101”, [0048]) on a first axial side; 
a potting material (Fig. 12, 106) at least partially enclosing the first end winding and including a resin and/or a thermosetting plastic (“In a structure of the ninth embodiment shown in FIG. 9, in addition to the space between the stator 100 and the end covers 103, a space between the stator 100 and the stator frame 102 is filled with the resin material 106”, [0085]); 

    PNG
    media_image1.png
    308
    463
    media_image1.png
    Greyscale

a housing (not for cooling passages) including a plurality of fins (Fig. 12, 14) in face sharing contact with the surface of the potting material (Fig. 12, 106). 
Iwasaki does not teach a plurality of coolant passages adjacent to the stator, wherein at least a portion of the plurality of coolant passages are directly adjacent to the potting material and a surface of the potting material forms a first portion of the boundaries of the plurality of coolant passages; and 
wherein the housing including a plurality of fins is for cooling passages and defines a second portion of the boundaries of the plurality of coolant passages and the plurality of fins are in face sharing contact with an outer surface of the stator. 
Hanumalagutti teaches an electric motor cooling system (“To obtain increased performance and extend life of the motor, it is desirable to cool the coil windings”, [0002]) comprising a plurality of coolant passages (Fig. 3C space between fins 150 where coolant 152 flows) adjacent to the stator (Fig. 3C, 140) (“a stator 140 has a plurality of end windings 142 extending from an end of the stator 140”, [0033]), 

    PNG
    media_image2.png
    386
    518
    media_image2.png
    Greyscale

wherein at least a portion of the plurality of coolant passages are directly adjacent to the potting material (Fig. 3C 150 is made from the potting material) (“The encasement 144 is preferably made of a plastic material, such as epoxy. The insert 148 may be similarly made of a plastic material such as epoxy. In such an embodiment, the encasement 144 and insert 148 may be co-molded as an integral unit”, [0039]-[0040]) and a surface of the potting material forms a first portion of the boundaries of the plurality of coolant passages (see modified Fig. 4 below); and 

    PNG
    media_image3.png
    263
    287
    media_image3.png
    Greyscale

wherein the housing (Fig. 3C, 144) including a plurality of fins (Fig. 3C, 150) is for cooling passages and defines a second portion of the boundaries of the plurality of coolant passages (Fig. 3C, the V-shaped section of fins 150 define the second portion of the passage boundaries).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stator cooling system of Iwasaki to include cooling passages between the fins as taught by Hanumalagutti.
	This would have the advantage of improving cooling of the motor (“Embodiments according to the present disclosure provide a number of advantages. For example, the present disclosure provides a coolant device for end windings of an electric machine that provides consistent cooling for all end windings, avoiding hot spots which may degrade the electric machine. This may improve reliability and, in turn, increase customer satisfaction”, [0012]).
	Iwasaki in view of Hanumalagutti still does not teach the plurality of fins being in face sharing contact with an outer surface of the stator. 
	Bremner teaches a stator cooling system comprising a plurality of fins (Fig. 2, extended part of housing 102 separating channels 112) with cooling channels in-between (Fig. 2, 112) wherein the plurality of fins are in face sharing contact with an outer surface of the stator (Fig. 2, 108). 

    PNG
    media_image4.png
    515
    530
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator cooling system of Iwasaki in view of Hanumalagutti to extend the fins such that they are in face sharing contact with the stator as taught by Bremner. 
This would have the benefit of allowing the channels to cool the outer surface of the stator along with the potting material, and would have the additional benefit of more securely mounting the housing containing the plurality of fins to the main stator body. 
Regarding claim 2, Iwasaki in view of Hanumalagutti and Bremner teaches the electric motor cooling system of claim 1. Iwasaki further teaches wherein the stator includes a second end winding on a second axial side and wherein the electric motor further comprises a potting material enclosing at least a portion of the second end winding (Fig. 11, see potting 106 surround end windings 101 located on both axial sides). 

    PNG
    media_image5.png
    258
    351
    media_image5.png
    Greyscale

	Regarding claim 3, Iwasaki in view of Hanumalagutti and Bremner teaches the electric motor cooling system of claim 1. Iwasaki further teaches wherein the housing includes a section in face sharing contact along an outer axial side of the potting material (Fig. 11, 113).
	Iwasaki does not teach wherein the housing is for a coolant passage. 
	Hanumalagutti teaches a stator housing for coolant passages (Fig. 3C, 144). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stator cooling system of Iwasaki to include cooling passages between the fins as taught by Hanumalagutti.
	This would have the advantage of improving cooling of the motor (“Embodiments according to the present disclosure provide a number of advantages. For example, the present disclosure provides a coolant device for end windings of an electric machine that provides consistent cooling for all end windings, avoiding hot spots which may degrade the electric machine. This may improve reliability and, in turn, increase customer satisfaction”, [0012]).
Regarding claim 4, Iwasaki in view of Hanumalagutti and Bremner teaches the electric motor cooling system of claim 1.
Iwasaki does not teach wherein at least one of the plurality of coolant passages is interposed between two of the plurality of fins.
Hanumalagutti further teaches wherein at least one of the plurality of coolant passages is interposed between two of the plurality of fins (Fig. 3C, coolant 152 flows between fins 150). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator cooling system of Iwasaki in view of Hanumalagutti and Bremner so that the coolant passages were interposed between the fins as taught by Hanumalagutti. 
This would improve cooling by increasing heat transfer between the coolant and the end windings (“A coolant fluid 152 is provided within the pocket 146 and circulated through the encasement 144. The flow disruption members 150 generate turbulence in the flow of the coolant fluid 152, which in turn enhances heat transfer between the end windings 142 and the coolant fluid 152”, [0035]).
Regarding claim 5, Iwasaki in view of Hanumalagutti and Bremner teaches the electric motor cooling system of claim 1. Iwasaki further teaches wherein at least one of the plurality of fins extends into the potting material (Fig. 12, fin 144 extends into potting 106).
Regarding claim 6, Iwasaki in view of Hanumalagutti and Bremner teaches the electric motor cooling system of claim 1. Iwasaki further teaches wherein the housing includes a plurality of fins extending away from the stator and spaced away from the plurality of coolant passages (Fig. 12, this is true of all the fins of Iwasaki).
Iwasaki does not teach wherein the housing is for a coolant passage. 
	Hanumalagutti teaches a stator housing for coolant passages (Fig. 3C, 144). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator cooling system of Iwasaki in view of Hanumalagutti and Bremner by only including the passages taught by Hanumalagutti in the top row of fins of Iwasaki. 
	This would have the advantage of improving cooling of the motor with the set of fins including the cooling passages, while using the set of fins not including the cooling passages to make a better connection between the stator and the housing (“According to this embodiment, the area over which the resin material and the stator frame are in contact with, or bonded to, each other is increased, thereby improving the bonding strength therebetween”, [0093]).
	Regarding claim 8, Iwasaki in view of Hanumalagutti and Bremner teaches the electric motor cooling system of claim 1. Iwasaki further teaches wherein the electric motor is a synchronous electric motor (“As described above, a permanent magnet synchronous electromotor has advantages that it is small-sized and highly efficient”, [0042]).
Regarding claim 16, Iwasaki teaches an electric motor cooling system comprising: 
A stator at least partially surrounding a rotor (“The rotator is supported by the stator with a gap therefrom such that the rotator is rotatable”, [abstract]), wherein the stator includes a first end winding (Fig. 12, 101) (“Around the stator 100 is wound a stator winding 101”, [0048]) on a first axial side; 
a potting material (Fig. 12, 106) at least partially enclosing the first end winding and including a resin and/or a thermosetting plastic (“In a structure of the ninth embodiment shown in FIG. 9, in addition to the space between the stator 100 and the end covers 103, a space between the stator 100 and the stator frame 102 is filled with the resin material 106”, [0085]); 
a housing (not for cooling passages) including a plurality of fins (Fig. 12, 14) in face sharing contact with the surface of the potting material (Fig. 12, 106). 
Iwasaki does not teach a plurality of coolant passages adjacent to the stator, wherein at least a portion of the plurality of coolant passages are directly adjacent to the potting material and a surface of the potting material forms a first portion of the boundaries of the plurality of coolant passages; and 
wherein the housing including a plurality of fins is for cooling passages and defines a second portion of the boundaries of the plurality of coolant passages and the plurality of fins are in face sharing contact with an outer surface of the stator. 
Hanumalagutti teaches an electric motor cooling system (“To obtain increased performance and extend life of the motor, it is desirable to cool the coil windings”, [0002]) comprising a plurality of coolant passages (Fig. 3C space between fins 150 where coolant 152 flows) adjacent to the stator (Fig. 3C, 140) (“a stator 140 has a plurality of end windings 142 extending from an end of the stator 140”, [0033]), 
wherein at least a portion of the plurality of coolant passages are directly adjacent to the potting material (Fig. 3C 150 is made from the potting material) (“The encasement 144 is preferably made of a plastic material, such as epoxy. The insert 148 may be similarly made of a plastic material such as epoxy. In such an embodiment, the encasement 144 and insert 148 may be co-molded as an integral unit”, [0039]-[0040]) and a surface of the potting material forms a first portion of the boundaries of the plurality of coolant passages (see modified Fig. 4 below); and
wherein the housing (Fig. 3C, 144) including a plurality of fins (Fig. 3C, 150) is for cooling passages and defines a second portion of the boundaries of the plurality of coolant passages (Fig. 3C, the V-shaped section of fins 150 define the second portion of the passage boundaries).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stator cooling system of Iwasaki to include cooling passages between the fins as taught by Hanumalagutti.
This would have the advantage of improving cooling of the motor (“Embodiments according to the present disclosure provide a number of advantages. For example, the present disclosure provides a coolant device for end windings of an electric machine that provides consistent cooling for all end windings, avoiding hot spots which may degrade the electric machine. This may improve reliability and, in turn, increase customer satisfaction”, [0012]).
Iwasaki in view of Hanumalagutti still does not teach the plurality of fins being in face sharing contact with an outer surface of the stator. 
Bremner teaches a stator cooling system comprising a plurality of fins (Fig. 2, extended part of housing 102 separating channels 112) with cooling channels in-between (Fig. 2, 112) wherein the plurality of fins are in face sharing contact with an outer surface of the stator (Fig. 2, 108).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator cooling system of Iwasaki in view of Hanumalagutti to extend the fins such that they are in face sharing contact with the stator as taught by Bremner. 
This would have the benefit of allowing the channels to cool the outer surface of the stator along with the potting material, and would have the additional benefit of more securely mounting the housing containing the plurality of fins to the main stator body. 
Regarding claim 17, Iwasaki in view of Hanumalagatti and Bremner teaches the electric motor cooling system of claim 16.  Iwasaki further teaches wherein the housing includes a section in face sharing contact along an outer axial side of the potting material (Fig. 11, 113).
Iwasaki does not teach wherein the housing is for a coolant passage. 
Hanumalagutti teaches a stator housing for coolant passages (Fig. 3C, 144). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stator cooling system of Iwasaki to include cooling passages between the fins as taught by Hanumalagutti.
This would have the advantage of improving cooling of the motor (“Embodiments according to the present disclosure provide a number of advantages. For example, the present disclosure provides a coolant device for end windings of an electric machine that provides consistent cooling for all end windings, avoiding hot spots which may degrade the electric machine. This may improve reliability and, in turn, increase customer satisfaction”, [0012]).
Regarding claim 18, Iwasaki in view of Hanumalagutti and Bermner teaches the electric motor cooling system of claim 16. Iwasaki further teaches wherein at least one of the plurality of fins extends into the potting material (Fig. 12, fin 114 extends into potting 106). 
Iwasaki does not teach wherein at least one of the plurality of coolant passages is interposed between two of the plurality of fins.
Hanumalagutti further teaches wherein at least one of the plurality of coolant passages is interposed between two of the plurality of fins (Fig. 3C, coolant 152 flows between fins 150). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator cooling system of Iwasaki in view of Hanumalagutti and Bremner so that the coolant passages were interposed between the fins as taught by Hanumalagutti. 
This would improve cooling by increasing heat transfer between the coolant and the end windings (“A coolant fluid 152 is provided within the pocket 146 and circulated through the encasement 144. The flow disruption members 150 generate turbulence in the flow of the coolant fluid 152, which in turn enhances heat transfer between the end windings 142 and the coolant fluid 152”, [0035]).
Regarding claim 19, Iwasaki in view of Hanumalagutti and Bermner teaches the electric motor cooling system of claim 16. Iwasaki further teaches wherein the housing includes a plurality of fins extending away from the stator and spaced away from the plurality of coolant passages (Fig. 12, this is true of all the fins of Iwasaki).
Iwasaki does not teach wherein the housing is for a coolant passage. 
Hanumalagutti teaches a stator housing for coolant passages (Fig. 3C, 144). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator cooling system of Iwasaki in view of Hanumalagutti and Bremner by only including the passages taught by Hanumalagutti in the top row of fins of Iwasaki. 
This would have the advantage of improving cooling of the motor with the set of fins including the cooling passages, while using the set of fins not including the cooling passages to make a better connection between the stator and the housing (“According to this embodiment, the area over which the resin material and the stator frame are in contact with, or bonded to, each other is increased, thereby improving the bonding strength therebetween”, [0093]).
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti in view of Bremner and Iwasaki.
	Regarding claim 10, Hanumalagutti teaches a method for operating an electric motor cooling system, comprising: flowing a working fluid (Fig. 3C, 152) through a plurality of coolant passages (Fig. 3C, space between fins 15) adjacent to a stator (Fig. 3C, 140) of an electric motor, wherein at least a portion of the plurality of coolant passages are directly adjacent to a potting material (Fig. 3C 150 is made from the potting material) (“The encasement 144 is preferably made of a plastic material, such as epoxy. The insert 148 may be similarly made of a plastic material such as epoxy. In such an embodiment, the encasement 144 and insert 148 may be co-molded as an integral unit”, [0039]-[0040]) at least partially enclosing an end winding (Fig. 3C, 142) of the stator, wherein the potting material includes a resin and/or a thermosetting plastic (the potting material is a thermosetting plastic, see quote above from [0039]-[0040]) and a surface of the potting material forms a first portion of the boundaries of the plurality of coolant passages (see modified Fig. 4); and transferring heat from the potting material to a coolant passage housing (Fig. 3C, housing 144 is made from same potting material so heat would transfer from the potting to the housing), the coolant passage housing including a plurality of fins (Fig. 3C, 150) defining a second portion of the boundaries of the plurality of coolant passages (Fig. 3C, the V-shaped portion of the fins defines second portion of the passage boundaries).
	Hanumalagutti does not teach the fins being in face sharing contact with an outer surface of the stator and the surface of the potting material.
Bremner teaches a stator cooling system comprising a plurality of fins (Fig. 2, extended part of housing 102 separating channels 112) with cooling channels in-between (Fig. 2, 112) wherein the plurality of fins are in face sharing contact with an outer surface of the stator (Fig. 2, 108).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stator cooling system of Hanumalagutti to extend the fins such that they are in face sharing contact with the stator as taught by Bremner. 
This would have the benefit of allowing the channels to cool the outer surface of the stator along with the potting material, and would have the additional benefit of more securely mounting the housing containing the plurality of fins to the main stator body.
Hanumalagutti in view of Bremner still does not teach the plurality of fins being in face sharing contact with the potting material. 
Iwasaki teaches an electric motor cooling system wherein the plurality of fins being in face sharing contact with the potting material (Fig. 12, fin 144 in face sharing contact with potting 106). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator cooling system of Hanumalagutti in view of Bremner to have the fins in face sharing contact with the potting as taught by Iwasaki.
This would have the advantage of improving the mechanical connection between the potting and housing (“According to this embodiment, the area over which the resin material and the stator frame are in contact with, or bonded to, each other is increased, thereby improving the bonding strength therebetween”, [0093]).
	Regarding claim 11, Hanumalagutti in view of Bremner and Iwasaki teaches the method of claim 10. Hanumalagutti further teaches wherein the coolant passage housing includes a section in face sharing contact along an outer axial side of the potting material (Fig. 4, fins 164 on left side of figure). 
	Regarding claim 12, Hanumalagutti in view of Bremner and Iwasaki teaches the method of claim 10. Hanumalagutti further teaches wherein at least one of the plurality of coolant passages is interposed between two of the plurality of fins (Fig. 3C, coolant 152 flows between fins 150). 
	Regarding claim 13, Hanumalagutti in view of Bremner and Iwasaki teaches the method of claim 10. 
Hanumalagutti does not teach wherein at least one of the plurality of fins extends into the potting material.
Iwasaki further teaches wherein at least one of the plurality of fins extends into the potting material (Fig. 12, fin 14 extends into potting 106). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator cooling system of Hanumalagutti in view of Bremner and Iwasaki to have the fins extend into the potting as taught by Iwasaki. 
This would have the advantage of improving the mechanical connection between the potting and housing (“According to this embodiment, the area over which the resin material and the stator frame are in contact with, or bonded to, each other is increased, thereby improving the bonding strength therebetween”, [0093]).
Regarding claim 14, Hanumalagutti in view of Bremner and Iwasaki teaches the method of claim 13. 
Hanumalagutti does not teach wherein the plurality of fins include two or more fins extending away from the stator and are spaced away from the plurality of coolant passages.
Iwasaki further teaches wherein the plurality of fins include two or more fins extending away from the stator and are spaced away from the plurality of coolant passages (FIg. 12, this is true of all the fins of Iwasaki).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator cooling system of Hanumalagatti in view of Bremner and Iwasaki by having the fins on the axial far side to be spaced away from the cooling passages as taught by Iwasaki. 
	This would have the advantage of improving cooling of the motor with the set of fins including the cooling passages, while using the set of fins not including the cooling passages to make a better connection between the stator and the housing (“According to this embodiment, the area over which the resin material and the stator frame are in contact with, or bonded to, each other is increased, thereby improving the bonding strength therebetween”, [0093]).
Claim(s) 7, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Hanumalagutti, Bremner and Yun et al. (US 20200358325 A1, hereinafter “Yun”).
Regarding claim 7, Iwasaki in view of Hanumalagutti and Bremner teaches the electric motor cooling system of claim 1.
Iwasaki does not teach wherein a working fluid in the plurality of coolant passages includes water.
Yun teaches a stator cooling system (“The stator 100 includes a core 114, a winding 116 (shown in FIG. 2), and a coolant jacket 118”, [0038]) wherein a working fluid in the plurality of coolant passages (Fig. 2, 138) includes water (“Examples of suitable liquid coolants include water”, [0040]).

    PNG
    media_image6.png
    386
    420
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the stator cooling system of Iwasaki in view of Hanumalagutti and Bremner by using water as the coolant as taught by Yun.
Water has the advantage of being a well-suited medium for transferring heat from one location to another (“The liquid coolant 140 traverses the coolant channels 138, receives the heat H from the core 114, and carries the heat H therewith for communication to the external environment”, [0040]). 
Regarding claim 9, Iwasaki in view of Hanumalagutti and Bremner teaches the electric motor cooling system of claim 1. 
Iwasaki does not teach wherein the coolant passage housing contains aluminum.
Yun teaches a stator cooling system (“The stator 100 includes a core 114, a winding 116 (shown in FIG. 2), and a coolant jacket 118”, [0038]) wherein the coolant passage housing (Fig. 2, 118) contains aluminum (Fig. 2, 146) (“It is contemplated that either (or both) the fused metallic particulate 142 and the fused metallic particulate 144 include a metallic material 146, for aluminum or titanium and/or alloys thereof”, [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the stator cooling system of Iwasaki in view of Hanumalagutti and Bremner by having the coolant passage housing contain aluminum as taught by Yun.
This would have the advantage of making the housing lighter in weight while still having good thermal conduction (“In certain embodiments metallic material 146 is selected to additionally limit, e.g., through the use of aluminum or an aluminum alloy, the weight of the coolant jacket 118 while providing good thermal communication through the coolant jacket 118”, [0041]).
Regarding claim 20, Iwasaki in view of Hanumalagutti and Bremner teaches the electric motor cooling system of claim 16. 
Iwasaki does not teach wherein the coolant passage housing is constructed out of metal and wherein a working fluid in the coolant passages includes water or oil.
Yun teaches a stator cooling system (“The stator 100 includes a core 114, a winding 116 (shown in FIG. 2), and a coolant jacket 118”, [0038]) wherein the coolant passage housing (Fig. 2, 118) contains aluminum (Fig. 2, 146) (“It is contemplated that either (or both) the fused metallic particulate 142 and the fused metallic particulate 144 include a metallic material 146, for aluminum or titanium and/or alloys thereof”, [0041]) and wherein a working fluid in the plurality of coolant passages (Fig. 2, 138) includes water (“Examples of suitable liquid coolants include water”, [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the stator cooling system of Iwasaki in view of Hanumalagutti and Bremner by having the coolant passage housing contain aluminum and the coolant be water as taught by Yun.
Aluminum would have the advantage of making the housing lighter in weight while still having good thermal conduction (“In certain embodiments metallic material 146 is selected to additionally limit, e.g., through the use of aluminum or an aluminum alloy, the weight of the coolant jacket 118 while providing good thermal communication through the coolant jacket 118”, [0041]) and water has the advantage of being a well-suited medium for transferring heat from one location to another (“The liquid coolant 140 traverses the coolant channels 138, receives the heat H from the core 114, and carries the heat H therewith for communication to the external environment”, [0040]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti in view of Bremner, Iwasaki, and Yun.
Regarding claim 15, Hanumalagutti in view of Bremner and Iwasaki teaches the method of claim 10. 
Hanumalgutti does not teach wherein the electric motor is a synchronous electric motor and the coolant passage housing contains aluminum.
Iwasaki further teaches wherein the electric motor is a synchronous electric motor (“A rotary electromotor, particularly a permanent magnet synchronous electromotor, which is small in size and highly efficient”, [0002]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator cooling system of Hanumalagutti in view of Bremner and Iwasaki by making the motor synchronous as taught by Iwasaki.
This would have the advantage of making the motor compact and efficient so as to be well-suited for household applications (see quote above from [0002]). 
The further modified method of Hanumalagutti in view of Bremner and Iwasaki still does not teach wherein the coolant passage housing contains aluminum.
Yun teaches a stator cooling system (“The stator 100 includes a core 114, a winding 116 (shown in FIG. 2), and a coolant jacket 118”, [0038]) wherein the coolant passage housing (Fig. 2, 118) contains aluminum (Fig. 2, 146) (“It is contemplated that either (or both) the fused metallic particulate 142 and the fused metallic particulate 144 include a metallic material 146, for aluminum or titanium and/or alloys thereof”, [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the stator cooling system of Hanumalagutti in view of Bremner and Iwasaki by having the coolant passage housing contain aluminum as taught by Yun.
This would have the advantage of making the housing lighter in weight while still having good thermal conduction (“In certain embodiments metallic material 146 is selected to additionally limit, e.g., through the use of aluminum or an aluminum alloy, the weight of the coolant jacket 118 while providing good thermal communication through the coolant jacket 118”, [0041]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834